DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1: Embodiment shown in figures 1-2
Species 2: Embodiment shown in figures 4-10
Species 3: Embodiment shown in figures 12-18
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  None
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1 and 2 lack unity of invention because the groups do not share the same or corresponding technical feature of a dissolvable seat.
	Species 2 and 3 lack unity of invention because the groups do not share the same or corresponding technical feature of a dissolvable seat.
	Species 1 and 3 lack unity of invention because the groups do not share the same or corresponding technical feature of shearing sleeve.
During a telephone conversation with Gene Pierson on 2/14/22 a provisional election was made for Species 2 (embodiment of Figures 12-18), without traverse to prosecute claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  

Claim Objections

s”
Claim 4 is  objected to because of the following informalities:  “the first layer” should be “a first layer”.  
Claim 5 is objected to and should read “ is made out of [[a]] dissolvable, disintegrating, or vanishing segments”
Appropriate correction is required.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11-12, 14, and 17-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20140008085 A1 to Tinnen.

Regarding claim 1,Tinnen discloses a system for temporarily sealing a wellbore, the system comprising: 
a seat (501; figure 5a) positioned within a tool (102; figures 1a-1c, 5a); 
a temporary seal (114,208, collectively; figure 5a; paragraph (0067]) configured to be positioned on a seat in a first mode (sleeve 208, figure 5a; paragraphs [0074], [0075]), the temporary seal including a segmented layer (114) comprised of a plurality of segments (114a, 114b, 114k) that are positioned adjacent to each other in a plane in the first mode (barrier elements 114a, 114b, 114k are attached to each other in a generally horizontal plane as shown prior to disintegration (first mode); figure 5a; paragraphs [0065], [0075]).
Regarding claim 2, Tinnen discloses the system of claim 1, and further discloses wherein the segmented layer (114; figure 5a) includes one or more layers (includes a single layer defined by elements 114a, 114b, 114k as shown).
Regarding claim 3, Tinnen discloses the system of claim 2, and further discloses wherein a first layer of the segmented layer is coated with a sealant (elastomeric membrane 212 which covers the top of barrier 114 (first layer) could be replaced with other coating agents suitable for forming a seal, such as adhesives, resin coating, or similar; paragraph [0072]).
Regarding claim 4, Tinnen discloses the system of claim 3, and further discloses wherein the first layer is formed of a solid disk (barrier 114 (first layer) is shown to form a lens shaped solid disk with elements 114a, 114b, 114k; figure 5a; paragraph [00651), wherein a surface of the solid disk includes hatchings (in order to form the elements 114a, 114b, 114k of the barrier 114 (first layer) which forms a lens 
Regarding claim 11, Tinnen discloses the system of claim 1, and further discloses wherein the temporary seal (114, 208, collectively; figure 5a) includes an outcrop (212) that is configured to be positioned on a ledge (208).
Regarding claim 12, Tinnen discloses the system of claim 1, and further discloses further comprising: 
a holding element (212; figure 5a) configured to apply a compressive force to the segmented layer in the first mode (elastomeric membrane 212 (holding element) applies mechanical pressure forces to prevent the barrier 114 (segmented layer) from disintegrating (in first mode), i.e., capable of applying inward compressive force due to the curvature membrane 212 and the manner in which membrane 212 holds elements 114a, 114b,114k; paragraphs [0072]. [0083]).
Regarding claim 14, Tinnen discloses the system of claim 1, and further discloses further comprising: 
an element (212; figure 5a) configured to support the segmented layer (elastomeric membrane 212 (holding element) applies mechanical pressure forces (support) to prevent the barrier 114 (segmented layer) from disintegrating; paragraphs (0072], [0083]).
Regarding claim 17, Tinnen discloses a method for temporarily sealing a wellbore, the method comprising: 
positioning a temporary seal on a seat within a tool (sleeve 208 which is locked to barrier 114 (temporary seal, collectively) lands on shoulder 501 (seat) which is 
Regarding claim 18, Tinnen discloses the method of claim 17, and further discloses wherein the segmented layer (114; figure 5a} includes one or more layers (includes a single layer defined by elements 114a, 114b, 114k, as shown).


Claim(s) 1-2, 10, and 13-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 5,479,986 A  to GANO.
Regarding claim 1, Gano discloses a system for temporarily sealing a wellbore, the system comprising: a seat (126; figure 3) positioned within a tool (106, 108, 132, collectively; upper housing 106 is connected with lower housing 108 and is threaded to ring 132; figure 3; column 8, lines 25-30 and 50-55); a temporary seal (102) configured to be positioned on a seat in a first mode (plug 102 is seated on shoulders 126 of support member 120 prior to destroying (first mode) plug 102; figure 3; column 8, lines 40-50), the temporary seal including a segmented layer comprised of a plurality of segments that are positioned adjacent to each other in a plane in the first mode (prior to destroying (first mode) plug 102, causing plug 102 (segmented layer) to break into a number of small pieces (segments) as a result of stress patterns, the number of small 
Regarding claim 2, Gano discloses the system of claim 1, and further discloses wherein the segmented layer (102; figure 3) includes one or more layers (plug 102 forms a dome shaped layer between upper and lower surfaces 104 and 105; figure 3; column 8, lines 20-30).
Regarding claim 10, Gano discloses the system of claim 1, and further discloses wherein the plurality of segments are dissolvable (plug 102 breaks into a number of small pieces (segments) as a result of stress patterns, the plug 102 is constructed at least partially from dissolvab1e material; column 9, lines 10-25).
Regarding claim 13, Gano discloses the system of claim 1, and further discloses further comprising: a shearing element (134; figure 3) and a holding element (130) that are connected to each other to apply a compressive force to the segmented layer in the first mode (prior to destroying (first mode) plug 102, the shear mechanism 134 is connected to sleeve 130, thereby resisting downward compression of plug 102by providing an opposite upward force to maintain plug 102 below piston 114 and above members 120 and 122; figure 3; column 8, lines 45-65).
Regarding claim 14, Gano discloses the system of claim 1, and further discloses further comprising: an element (114; figure 3) configured to support the segmented layer (plug 102 is supported by piston 114; figure 3; column 8, lines 55-60).
Regarding claim 15, Gano discloses the system of claim 1, and further discloses further comprising: a shearing element (134; figure 3) with splits configured to support the segmented layer (the shear mechanism 134 includes respective portions 
Regarding claim 16, Gano discloses the system of claim 1, and further discloses further comprising: a fixed element (134; figure 3) embedded within the tool (shear mechanism 134 includes a portion embedded within ring 132 (of the tool); figure 3; column 8, lines 50-55) that is configured to support the segmented layer (the shear mechanism 134 which detachably connects sleeve 130 to ring 132 to provide an upward force for supporting plug 102; abstract; figure 3; column 8, lines 45-65).
Regarding claim 17, Gano discloses a method for temporarily sealing a wellbore, the method comprising: positioning a temporary seal on a seat (plug 102 (temporary seal) is seated on shoulders 126 of support member 120; figure 3; column 8, lines 40-50) within a tool (106, 108, 132, collectively; upper housing 106 is connected with lower housing 108 and is threaded to ring 132; figure 3; column 8, lines 25-30 and 50-55), the temporary seal including a segmented layer comprised of a plurality of segments that are positioned adjacent to each other in a plane (plug 102 (segmented layer) breaks into a number of small pieces (segments) as a result of stress patterns, the number of small pieces (segments) will be adjacent to one another in a horizontal plane prior to destruction; figure 3; column 9, lines 1-20).
Regarding claim 18, Gano discloses the method of claim 17, and further discloses wherein the segmented layer (102; figure 3) includes one or more layers (plug 102 forms a dome shaped layer between upper and lower surfaces 104 and 105; figure 3; column 8, lines 20-30).
Regarding claim 19, Gano discloses the method of claim 18, and further discloses further comprising: supporting the segmented layer on a fixed element embedded within the tool (the shear mechanism 134 includes a portion embedded within ring 132 (of the tool) and detachably connects sleeve 130 to ring 132 to provide an upward force for supporting plug 102; abstract; figure 3; column 8, lines
45-65).

Claim(s) 1-2 and 8-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by  US 2009/0151958 A1  to GRAMSTAD.
Regarding claim 1, Gramstad discloses a system for temporarily sealing a wellbore, the system comprising: a seat (303; figure 3) positioned within a tool (positioned within downhole tubing; abstract); a temporary seal (301, 302, 304, collectively; discs 302 and 304 are sealingly attached to holder 301; figure 3; paragraphs (0033], (0034]) configured to be positioned on a seat in a first mode (and are positioned on body 303 (seat) prior to disintegrating; figure 3); the temporary seal including a segmented layer (discs 302 and 304 both form a segmented layer due to the etching or scoring on their sides to control fragment size and geometry; paragraph (0034]) comprised of a plurality of segments that are positioned adjacent to each other in a plane in the first mode (the fragments making up discs 302 and 304 are positioned adjacent one another in a generally horizontal plane prior to fragmentation; figure 3; paragraph [00341).
Regarding claim 2, Gramstad discloses the system of claim 1, and further discloses and further discloses wherein the segmented layer includes one or more layers (302, 304; figure 3).
Regarding claim 8, Gramstad discloses the system of claim 1, and further discloses further comprising: a chamber positioned below the plane (chamber defined below disc 304 and within body 303; figure 3), the chamber having a larger inner diameter than an inner diameter above the seat (the inner diameter of body 303 which defines the chamber is larger than the inner diameter of the holder 301 which is disposed above the body 303 (seat); figure 3).
Regarding claim 9, Gramstad discloses the system of claim 8, and further discloses wherein the plurality of segments are configured to disengage from each other in the chamber in a second mode (fragments of discs 302 and 304 are fragmented (disengaged from each other in a second mode), capable of fragmenting into the chamber defined within body 303; figure 3; paragraph (00341).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gano.
Regarding claim 20, Gano discloses the method of claim 19, and further discloses a first layer of the segmented layer (plug 102 forms a dome shaped layer between upper and lower surfaces 104 and 105; figure 3; column 8, lines 20-30). 
In the primary embodiment, Gano does not disclose further comprising: coating a first layer of the segmented layer with a sealant. In an alternate embodiment.
 Gano discloses coating a first layer of the segmented layer with a sealant (a thin protective fluid impermeable coating 15 such as epoxy on surfaces 11 and 12 to seal the salt and sand plug 10 (first layer/segmented layer) against well fluid; figure 1A; column 5, lines 60-67). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gano's primary embodiment first layer to include the alternate embodiment's sealant coating since Gano discloses that the epoxy coating protects and seals the surface of the plug against well fluid (Gano; column 5, lines 60-67).


Claims 5-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tinnen in view of  US 2012/0160478 A1 to Todd.
Regarding claim 5, Tinnen discloses the system of claim 4, and further discloses wherein the temporary seal is made out of dissolvable, disintegrating (elements 114a, 114b, 114k of barrier 114 disintegrate as shown; figures 5a-5c; paragraph (0078]), or vanishing segments. 
or shape when contaminated with predetermined fluid. 
Todd discloses that change size or shape when contaminated with predetermined fluid (seal structure 26c is broken into multiple segments and eventually dissolves, i.e., the segments will change in size and shape over time when exposed to fluid; figures 4A, 4B; paragraphs (0066], (0068], [0069]}. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tinnen's temporary seal to be made out of dissolvable, disintegrating, or vanishing segments which change size or shape when contaminated with predetermined fluid as taught by Todd because, as Todd discloses, the dissolvable temporary seal is frangible and dissolvab1e, such that predetermined pressure differentials across the seal can cause it to be conveniently broken, but also over time the seal will dissolve (Todd; paragraphs [0067)-(0069]), which eliminates free floating segments in the system since the temporary seal will fully dissolve over time after it is broken the segments.
Regarding claim 6, Tinnen as modified, discloses the system of claim 5. Tinnen further discloses wherein a lower layer or surface is not coated with the sealant (lower surface of barrier 114 is covered by thin-walled base dome 114s made of brittle material such as concrete, and is therefore not coated with the same coating agent for forming a seal on the top surface of barrier 114; figure 5a; paragraphs [0065], [0072]). 
Tinnen does not disclose a lower dissolvable layer or surface. 
Todd discloses a lower dissolvable surface (seal structure 26c, includes the lower surface, dissolves; figure 4A; paragraphs [0068], [0069]). 
.

Claims 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Gramstad in view of Tinnen
Regarding claim 7, Gramstad discloses the system of claim 2, and further discloses wherein a first layer of the segmented layer includes a first set of segments (disc 302 forms a first segmented layer due to the etching or scoring on its sides to control fragment size and geometry; paragraph [0034]) and a second layer of the segmented layer includes a second set of segments (disc 304 forms a second segmented layer due to the etching or scoring on its sides to control fragment size and geometry; paragraph (0034]). 
Gramstad does not disclose the first set of segments being aligned in a different orientation than the second set of segments. 
Tinnen discloses the first set  of segments being aligned in a different orientation than the second set of segments (elements 114a, 114b, 114k of barrier 114 are shown to be concentrically aligned in a direction pointed downward and inward toward axis 
Since Gramstad discloses the pineapple or grenade shaped fragments and also providing the desired geometry and size of fragments (Gramstad; paragraph (0034]), it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gramstad's first and second set of segments to be aligned in different orientations as taught by Tinnen because, as Tinnen discloses, the oppositely oriented barriers compensate pressure from both top and bottom of the barrier (Tinnen; paragraph [0101]); furthermore, due to the oppositely curved shape of Gramstad's first and second layers, it would be expected that the fragments making up the first and second layers would be oppositely orientated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20090101358 A1 teaches a multi-layer sealing device.
US 9624750 B2 discloses a  temporary plug with a segmented layer
US 10378303 B2 discloses temporary plug with segmented layers




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674